I dissent. The theory of the main opinion is that the city council itself had the same power to remake the assessment under section 19 of the Street Opening Act of 1903 as it would have had under section 21 of the Improvement Act of 1911, if the proceeding had been taken under the latter act. No attention is paid to the fact that the proceedings under review were taken under the act of 1903 prior to the amendment of section 19 thereof in 1929. (Stats. 1929, p. 1590.) Prior to that amendment the assessment was not the creature of the city council, but of the board of public works. The council could not make a new assessment or, as was done here, increase or make over approximately eighteen per cent of the amount of the assessment without notice to the interested parties. The council *Page 245 
sat as a quasi court of appeal to pass upon the objections to the assessment, and if a reassessment was deemed necessary, it should have ordered the board of public works, as provided in section 19 of the act of 1903, then in force, to make "a new assessment, upon which like proceedings shall be had, as in the case of an original assessment." (See Cake v. City of LosAngeles, 164 Cal. 705 [130 P. 723].) It may be conceded that under the amendment of 1929 of said section 19 the city council would have had the power to act as it did in the present case, but under the statute in force when the proceedings were had the objecting property owners were entitled to notice of the reassessment. "The mode which the statute prescribes for the revision of the amount is the measure of the power, and, unless that mode is followed, any attempted revision will be nugatory." (Williams v. Bergin, 108 Cal. 166 [41 P. 287, 288].),
Rehearing denied.
Shenk, J., and Curtis, J., dissented.